Citation Nr: 1818316	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-26 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from September 2004 to August 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the appellant's claim is currently with the RO in Los Angeles, California.

In November 2017, the appellant and his spouse testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for his sleep apnea.  He asserts that he developed symptoms of sleep apnea that went undiagnosed as such while in service.  After a review of the record, the Board finds that further evidentiary development is required prior to adjudicating this claim.

The appellant was diagnosed with moderate obstructive sleep apnea in May 2011, shortly after service separation, and was prescribed a continuous positive airway pressure (CPAP) machine for use at night when he sleeps.  However, the appellant was not diagnosed with sleep apnea while in active service.  

The appellant's service treatment records indicate that in October 2007, he reported that in the prior 2 weeks he had begun awakening at least 2 times a night to urinate.  The appellant's lab work showed lipids and glucose levels within normal limits at a follow up examination.  He also showed no signs of prostate issues.  The appellant was not given any medication for this condition and he was counselled to refrain from consuming liquids prior to bed time.  The appellant's service treatment records do not contain any indication of the appellant ever undergoing a sleep study while in service, nor do they contain any evidence of prostate issues.  

After the appellant's May 2011 sleep study, the center that conducted the sleep study submitted a letter to the VA which stated that there is a correlation between nocturia, when not caused by BPH or other conditions, and sleep apnea.  The letter explained that sleep apnea can cause a rise in Atrial Natriuretic Peptide which causes increased urine production during the night.  

The appellant has credibly testified that since his active service, he regularly has to wake up 2 to 3 times a night to urinate.  He has not indicated that he has any prostate problems.  This statement is consistent with earlier statements he has made about the symptoms he is aware of and has experienced.

The appellant's spouse also testified credibly at his hearing and has provided written statements which are consistent with this testimony.  Her testimony is that she met and began a romantic relationship with the appellant in November 2010, 3 months after his separation from service.  She stated that the first time they spent the night together, she noticed that he snores, is frequently restless in his sleep, and gets up regularly to use the restroom.  She also stated that he frequently wakes up gasping for air.  She stated that he has had these issues the entire period of their relationship.  

The appellant's brother also submitted a statement in support of this claim.  He stated that, prior to his enlistment, the appellant did not have any issues with snoring.  However, after joining the Navy, he noticed that the appellant began to snore in his sleep, and frequently got up to use the restroom at night.  He stated that in some instances the appellant was awake and that during some, he appeared to be sleep walking.  

The Board notes that, while the appellant has undergone a sleep study, no medical opinion has been obtained in relation to his claim.  VA's duty to assist includes providing a medical opinion when necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and 2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds, after a consideration of all the evidence of record, that a medical opinion is necessary to determine whether the appellant's reported symptoms of nocturia indicate an incurrence of sleep apnea while in service.  Any opinion should also consider the credible lay testimony of the appellant's brother that he also began snoring and having restless sleep in service.  Further, consideration should also be given to the testimony of the appellant's wife that after meeting the appellant three months after his separation from service, he was also exhibiting symptoms of sleep apnea.  

The Board further notes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a medical opinion as to whether the appellant's demonstrated in-service symptoms indicate an incurrence of sleep apnea.  The claims folder must be provided for review.  After a review of the claims file, an opinion should be provided, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's sleep apnea was incurred during active service.  The opinion must address the following:

The appellant's reports, as documented in his service treatment records, of developing nocturia in October 2007 and his lay statements that this issue has stayed with him since his active service.  Testing at the time showed glucose and lipid levels within normal limits and no issues with the appellant's prostate.

The lay statements of the appellant's brother that he noticed the appellant having issues with snoring, restless sleep, and sleep walking while in service and that these issues did not predate the appellant's active service.  

The lay statements of the appellant's spouse that she met him shortly after his separation and that, at that time, he was issues with snoring at night, restlessness while sleeping, and nocturia.  

The June 2012 letter from the American Sleep Centers stating that patients with nocturia unassociated with BPH or other conditions should be evaluated for obstructive sleep apnea and that sleep apnea can cause a rise in Atrial Natriuretic Peptide which will cause increased urine production during the night.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the clinician determines that an examination is necessary, one should be scheduled.  

2.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in readjudicating the appellant's claim.  If the appellant's claim remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



